Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kiyoshi Kozu on 3/24/2021.
The application has been amended as follows: 
1. (Currently Amended) A training device comprising: 
a sensor configured to: 
detect one of an electrical signal, a magnetic signal, an electro- magnetic signal, or an optical signal indicating an amount of a blood flow or a cell ignition in brain areas of a brain of a user; and 
output a sensor result based on the detected signal; 
a memory configured to store the sensor result and computer-readable instructions; 
a display configured to display a notification image and a user activity image, the user activity image showing an extra part shown overlapping a first actual body part of the user, and showing a second actual body part of the user; 

a processor configured to execute the computer-readable instructions so as to: 
display, on the display, the user activity image from a viewpoint that shows the extra part moving with respect to the second actual body part of the user; 
Serial No.15/430,798Page 2 of 9determine a timing at which the extra part and the second actual body part of the user come into contact with each other in the user activity image from the viewpoint; 
cause the stimulation device to generate the vibration to the second actual body part of the user when the processor determines the timing; 
determine, using 
display (i) the notification image indicating a degree of the brain activity of the determined area in the brain based on the sensor result and (ii) the user activity image on the display together so as to show a degree of an illusion of the user, the illusion of the extra part being a part of the body of the user.
8. (Currently Amended) A training method for causing a processor to execute computer-readable instructions stored in a memory, the method comprising executing on the processor the steps of: 
detecting one of an electrical signal, a magnetic signal, an electro-magnetic signal, or an optical signal indicating an amount of a blood flow or a cell ignition in brain areas of a brain of a user so as to output a sensor result based on the detected signal; 
displaying, on a display, a user activity image showing an extra part shown as overlapping a first actual body part of the user, and showing a second actual body part of the user, the user activity image being displayed from a viewpoint that shows the extra part moving with respect to the second actual body part of the user; 
determining a timing at which the extra part and the second actual body part of the user come into contact with each other in the user activity image from the viewpoint; 
causing a stimulation device to generate a vibration to the second actual body part of the user when the processor determines the timing; 
determining, using 
displaying (i) a notification image indicating a degree of the brain activity of the determined area in the brain based on the sensor result and (ii) the user activity image on the display together so as to show a degree of an illusion of the user, the illusion of the extra part being a part of the body of the user.
9. (Currently Amended) A computer program product embodying computer- readable instructions stored on a non-transitory computer-readable medium in which a program stored for causing a computer to execute a process by a processor for a training device so as to perform the steps of: 
detecting one of an electrical signal, a magnetic signal, an electro-magnetic signal, or an optical signal indicating an amount of a blood flow or a cell ignition in Serial No.15/430,798Page 5 of 9brain areas of a brain of a user so as to output a sensor result based on the detected signal; 
displaying, on a display, a user activity image showing an extra part shown as overlapping a first actual body part of the user, and showing a second actual body part of the user, the user activity image being displayed from a viewpoint that shows the extra part moving with respect to the second actual body part of the user; 
 determining a timing at which the extra part and the second actual body part of the user come into contact with each other in the user activity image from the viewpoint; 
causing a stimulation device to generate a vibration to the second actual body part of the user when the processor determines the timing; 
determining, using 
displaying (i) a notification image indicating a degree of the brain activity of the determined area in the brain based on the sensor result and (ii) the user activity image on the display together so as to show a degree of an illusion of the user, the illusion of the extra part being a part of the body of the user.
Reasons for Allowance
Claims 1, 3, and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3, and 5-9 contain allowable subject matter of the prior art.  No single reference or reasonable combination of references would disclose or teach each and every feature of the instant claim.
In particular Tadi et al. (US 20180239430) in view of Banerji et al. (US 20140200432) found to be the nearest prior art of record.

“A training device” (para. 1 states the device is used for training) “comprising: a sensor configured to: detect one of an electrical signal, a magnetic signal, an electro- magnetic signal, or an optical signal indicating an amount of a blood flow or a cell ignition in brain areas of a brain of a user;” (Fig. 2c drawing label 22, para. 31 discussing the EEG, in this case the sensor, sensing device which collects electrical brain activity from the user wearing it, para. 25 discusses in the summary of the invention that the device is able to take measured brain activity and provide feedback in the form of a stimulus or another form) “and output a sensor result based on the detected signal;” (Fig. 2c drawing label 22, para. 25 discusses in the summary of the invention that the device is able to take measured brain activity and provide feedback in the form of a stimulus or another form) “a memory configured to store the sensor result and computer-readable instructions;” (para. 97 discussing the memory drawing label 55 in figure 2c which will store the measurement results as well as operating parameters, this would be the viewed as the computer-readable instructions used to run and control the system) “a display configured to display a  user activity image,” (para. 97 discussing the memory drawing label 55 in figure 2c which will store the measurement results as well as operating parameters, this would be the viewed as the computer-readable instructions used to run and control the system) “a processor configured to execute the computer-readable instructions so as to: display, on the display, the user activity image from a viewpoint that shows the extra part moving with respect to the second actual body part of the user;” (Fig. 8 and para. 187-188 discussing the virtual reality character that will use EEG information collected from a user to show the corresponding movement of a virtual arm) Serial No.15/430,798Page 2 of 9 “(ii) the user activity image on the display together so as to show a degree of an illusion of the user, the illusion of the extra part being a part of the body of the user” (para. 187-188 discusses how the virtual reality character will move the virtual arm when a corresponding EEG signal is detected from the user even if the user’s actual arm is not moving).
Tadi is silent on:
“[display] a notification image;” and “the user activity image showing an extra part shown overlapping a first actual body part of the user, and showing a second actual body part of the user; a stimulation device configured to generate a vibration, the stimulation device being configured to be attached to the second actual body part of the user, the stimulation device being configured to apply the vibration to the second actual body part of the user;” and “determine a timing at which the extra part and the second actual body part of the user come into contact with each other in the user activity image from the viewpoint; cause the stimulation device to generate the vibration to the second actual body part of the user when the processor determines the timing; determine, using the sensor result, an area within the brain based on the amount of the blood flow or the cell ignition, the determined area indicating where a brain activity occurs when the user activity image is displayed; and display (i) the notification image indicating a degree of the brain activity of the determined area in the brain based on the sensor result.”
Banjeri teaches:
 “[display] a notification image;” (see fig. 4 drawing label 410, para. 192 which states that 410 presents the EEG signals and the amount of neuroplasticity and cognition at that moment); “determine, using the sensor result,” (para. 192 discusses how the graph 410 is taken from the EEG information and presents user’s current mind state) “an area within the brain based on the amount of the blood flow or the cell ignition, the determined area indicating where a brain activity occurs when the user activity image is displayed;” (para. 194 discusses how the drawing label 410 is able to determine the brain state and dependent on the colors this indicates body state, or the area of the body that would be moving corresponding to the recorded brain activity) “and display (i) the notification image indicating a degree of the brain activity of the determined area in the brain based on the sensor result” (Fig. 4, drawing label 400 paragraph 195 which discusses presenting the notification of brain activation as well as a movement of a corresponding actual body part on an image)
The reference of Tadi teaches of a virtual reality system which contains a number of sensors used to control the simulation.  Banjeri teaches presenting a notification with a degree of brain activation.  These two references would be reasonable to combine, but neither reference would teach the specifics of “the user activity image showing an extra part shown overlapping a first actual body part of the user, and showing a second actual body part of the user; a stimulation device configured to generate a vibration, the stimulation device being configured to be attached to the second actual body part of the user, the stimulation device being configured to apply the vibration to the second actual body part of the user;” or “determine a timing at which the extra part and the second actual body part of the user come into contact with each other in the user activity image from the viewpoint; cause the stimulation device to generate the vibration to the second actual body part of the user when the processor determines the timing”.  Further, even if the two references were combined having the specifics of the virtual body part overlapping the 
Similarly for claim 8: 
In particular Tadi et al. (US 20180239430) in view of Banerji et al. (US 20140200432) found to be the nearest prior art of record.
In regards to claim 8, Tadi discloses 
“A training method for causing a processor to execute computer-readable instructions stored in a memory, the method comprising executing on the processor the steps of:” (para. 51 discussing the system being able to process the signals using the control unit, para. 97 discussing the control system 12, the control system in this case would be the processor and the control module will process the signals as well as would be able to use the information from the memory to process instructions) “detecting one of an electrical signal, a magnetic signal, an electro-magnetic signal, or an optical signal indicating an amount of a blood flow or a cell ignition in brain areas of a brain of a user so as to output a sensor result based on the detected signal;” (Fig. 2c drawing label 22, para. 31 discussing the EEG, in this case the sensor, sensing device which collects electrical brain activity from the user wearing it, para. 25 discusses in the summary of the invention that the device is able to take measured brain activity and provide feedback in the form of a stimulus or another form) “displaying, on a display, a  user activity image,” (para. 97 discussing the memory drawing label 55 in figure 2c which will store the measurement results as well as operating parameters, this would be the viewed as the computer-readable instructions used to run and control the system)  “(ii) the user activity image on the display together so as to show a degree of an illusion of the user, the illusion of the extra part being a part of the body of the user” (para. 187-188 discusses how the virtual reality character will move the virtual arm when a corresponding EEG signal is detected from the user even if the user’s actual arm is not moving).
Tadi is silent on:
“[a user activity image] showing an extra part shown as overlapping a first actual body part of the user, and showing a second actual body part of the user, the user activity image being displayed from a viewpoint that shows the extra part moving with respect to the second actual body part of the user; determining a timing at which the extra part and the second actual body part of the user come into contact with each other in the user activity image from the viewpoint; causing a stimulation device to generate a vibration to the second actual body part of the user when the processor determines the timing; determining, using the sensor result, an area within the brain based on the amount of the blood flow or the cell ignition, the determined area indicating where a brain activity occurs when the user activity image is displayed; and displaying (i) a notification image indicating a degree of the brain activity of the determined area in the brain based on the sensor result.”
Banjeri teaches:
 “determining, using the sensor result, an area within the brain based on the amount of the blood flow or the cell ignition, the determined area indicating where a brain activity occurs when the user activity image is displayed; (para. 192 discusses how the graph 410 is taken from the EEG information and presents user’s current mind state, para. 194 discusses how the drawing label 410 is able to determine the brain state and dependent on the colors this indicates body state, or the area of the body that would be moving corresponding to the recorded brain activity) “and displaying (i) a notification image indicating a degree of the brain activity of the determined area in the brain based on the sensor result” (Fig. 4, drawing label 400 paragraph 195 which discusses presenting the notification of brain activation as well as a movement of a corresponding actual body part on an image).
The reference of Tadi teaches of a virtual reality system which contains a number of sensors used to control the simulation.  Banjeri teaches presenting a notification with a degree of brain activation.  These two references would be reasonable to combine, but neither reference would teach the specifics of “[a user activity image] showing an extra part shown as overlapping a first actual body part of the user, and showing a second actual body part of the user, the user activity image being displayed from a viewpoint that shows the extra part moving with respect to the second actual body part of the user;” or “determining a timing at which the extra part and the second actual body part of the user come into contact with each other in the user activity image from the viewpoint; causing a stimulation device to generate a vibration to the second actual body part of the user when the processor determines the timing”.  Further, even if the two references were combined having the specifics of the virtual body part overlapping the actual body part.  Therefore, there are no sole references or combination of references that would teach these limitations.
Similarly for claim 9: 
In particular Tadi et al. (US 20180239430) in view of Banerji et al. (US 20140200432) found to be the nearest prior art of record.
In regards to claim 9, Tadi discloses 
A computer program product embodying computer- readable instructions stored on a non-transitory computer-readable medium in which a program stored for causing a computer to execute a process by a processor for a training device so as to perform the steps of:” (para. 51 discussing the system being able to process the signals using the control unit, para. 97 discussing the control system 12, the control system in this case would be the processor and the control module will process the signals as well as would be able to use the information from the memory to process instructions) “detecting one of an electrical signal, a magnetic signal, an electro-magnetic signal, or an optical signal indicating an amount of a blood flow or a cell ignition in brain areas of a brain of a user so as to output a sensor result based on the detected signal;” (Fig. 2c drawing label 22, para. 31 discussing the EEG, in this case the sensor, sensing device which collects electrical brain activity from the user wearing it, para. 25 discusses in the summary of the invention that the device is able to take measured brain activity and provide feedback in the form of a stimulus or another form) “displaying, on a display, a  user activity image,” (para. 97 discussing the memory drawing label 55 in figure 2c which will store the measurement results as well as operating parameters, this would be the viewed as the computer-readable instructions used to run and control the system)  “(ii) the user activity image on the display together so as to show a degree of an illusion of the user, the illusion of the extra part being a part of the body of the user” (para. 187-188 discusses how the virtual reality character will move the virtual arm when a corresponding EEG signal is detected from the user even if the user’s actual arm is not moving).
Tadi is silent on:
a user activity image] showing an extra part shown as overlapping a first actual body part of the user, and showing a second actual body part of the user, the user activity image being displayed from a viewpoint that shows the extra part moving with respect to the second actual body part of the user; determining a timing at which the extra part and the second actual body part of the user come into contact with each other in the user activity image from the viewpoint; causing a stimulation device to generate a vibration to the second actual body part of the user when the processor determines the timing; determining, using the sensor result, an area within the brain based on the amount of the blood flow or the cell ignition, the determined area indicating where a brain activity occurs when the user activity image is displayed; and displaying (i) a notification image indicating a degree of the brain activity of the determined area in the brain based on the sensor result.”
Banjeri teaches:
 “determining, using the sensor result, an area within the brain based on the amount of the blood flow or the cell ignition, the determined area indicating where a brain activity occurs when the user activity image is displayed; (para. 192 discusses how the graph 410 is taken from the EEG information and presents user’s current mind state, para. 194 discusses how the drawing label 410 is able to determine the brain state and dependent on the colors this indicates body state, or the area of the body that would be moving corresponding to the recorded brain activity) “and displaying (i) a notification image indicating a degree of the brain activity of the determined area in the brain based on the sensor result” (Fig. 4, drawing label 400 paragraph 195 which discusses presenting the notification of brain activation as well as a movement of a corresponding actual body part on an image).
The reference of Tadi teaches of a virtual reality system which contains a number of sensors used to control the simulation.  Banjeri teaches presenting a notification with a degree of brain activation.  These two references would be reasonable to combine, but neither reference would teach the specifics of “[a user activity image] showing an extra part shown as overlapping a first actual body part of the user, and showing a second actual body part of the user, the user activity image being displayed from a viewpoint that shows the extra part moving with respect to the second actual body part of the user;” or “determining a timing at which the extra part and the second actual body part of the user come into contact with each other in the user activity image from the viewpoint; causing a stimulation device to generate a vibration to the second actual body part of the user when the processor determines the timing”.  Further, even if the two references were combined having the specifics of the virtual body part overlapping the actual body part.  Therefore, there are no sole references or combination of references that would teach these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY M DEL VALLE whose telephone number is (571)270-5307.  The examiner can normally be reached on Monday-Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.D.V/Examiner, Art Unit 3715    

/JAMES B HULL/Primary Examiner, Art Unit 3715